Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 1 of 39




                    EXHIBIT 6
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 2 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 3 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 4 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 5 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 6 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 7 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 8 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 9 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 10 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 11 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 12 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 13 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 14 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 15 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 16 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 17 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 18 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 19 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 20 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 21 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 22 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 23 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 24 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 25 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 26 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 27 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 28 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 29 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 30 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 31 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 32 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 33 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 34 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 35 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 36 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 37 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 38 of 39
Case 19-01230-SMG   Doc 36-6   Filed 12/17/19   Page 39 of 39
